DETAILED ACTION

Corrected Filing Date
Based on an internal review, effective filing date is changed from 03/30/2020 to 11/29/2019 which is now reflected in PALM and DAV.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a system for monitoring rock damage in a deep engineering environment comprising, in combination with the other recited elements, the acoustic emission sensor clamp comprises a coupling screw, as well as a clamp cover, a clamp cylinder, and coupling panel, and the clamp cover, the clamp cylinder and the coupling panel are threadedly connected in sequence; and the acoustic emission amplifier assembly comprises an acoustic emission amplifier, an upright column having a guide rail, a lifting support plate, and a support plate lifting oil cylinder, wherein an output end of the support plate lifting oil cylinder mounted on the triaxial cavity base is connected to the lifting support plate arranged transversely, two upright columns having guide rails vertically fixed to 

With regard to Claim 7, the prior arts of the record do not teach or fairly suggest an evaluation method based on acoustic emission tempo-spatial evolution laws, the method comprising, in combination with the other recited steps, calculating a fractal dimension of acoustic emission spatial distribution using a column covering method to obtain an AE characteristic relationship curve associated with an acoustic emission locating point; and analyzing a relationship between stress, energy and fractal dimension in different tensile conditions based on an energy variation in the whole process of the tensile deformation damage.

Claims 2-6, 8-13 are allowed by virtue of their dependence from Claims 1 and 7.

The most pertinent prior art of record is to Winder (US 6,213,958 B1). Winder teaches a non-invasive bone condition data acquisition system performs sensitive and reliable clinical data acquisition, localization and classification of bone disease, particularly osteoporosis. The bone condition data acquisition system measures a correlation between a wideband AE signature and a spatially localized bone microarchitecture, which is used to determine fracture risk (“Abstract”). FIG. 1, the system 10 is configured to provide multi-sensor/channel data acquisition, utilizing wideband sensors and spatial, temporal and Fourier processing to detect and characterize the AE 
	Another pertinent prior art of record is to Mourad et al. (US 2006/0079773 A1). Mourad teaches systems and methods for assessing a physiological parameter of a target tissue wherein a pulse of focused ultrasound is applied to a target tissue site thereby inducing oscillation of the target tissue where exemplary acoustic scatter or emission data that are related to tissue properties include: changes in scatter or acoustic emission, including changes in the amplitude of acoustic signals, changes in phase of acoustic signals, changes in frequency of acoustic signals, changes in length of scattered or emitted signals relative to the interrogation signal, changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle; the ratio of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent oscillations within a cardiac cycle, changes in temporal or spatial variance of scattered or emitted signals at different times in the same location and/or at the same time in different locations, all possible rates of change of endogenous brain tissue displacement or relaxation, such as the velocity or acceleration of displacement, and the like [0073].
The invention of Winder and Mourad, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/SUMAN K NATH/Primary Examiner, Art Unit 2861